COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  ADRIAN HERRERA,                                §              No. 08-19-00281-CR

                       Appellant,                §                 Appeal from the

  v.                                             §               409th District Court

  THE STATE OF TEXAS,                            §            of El Paso County, Texas

                       State.                    §              (TC# 20160D04875)

                                            §
                                          ORDER

       The Court GRANTS Natalie Martinez’s request for an extension of time within which to

file the Reporter’s Record until May 26, 2020. NO FURTHER REQUESTS FOR EXTENSION

OF TIME TO FILE THE REPORTER’S RECORD WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that Natalie Martinez, Official Court Reporter for the 409th District

Court for El Paso County, Texas, prepare the Reporter’s Record and forward the same to this Court

on or before May 26, 2020.

       IT IS SO ORDERED this 28th day of April, 2020.

                                            PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.